Exhibit 10.33

TECH TARGET, INC.

2017 EXECUTIVE INCENTIVE BONUS PLAN

 

1. Purpose

This 2017 Executive Incentive Bonus Plan (the “Plan”) is intended to provide an
incentive for superior work and to motivate eligible executives of TechTarget,
Inc. (the “Company”) toward even higher achievement and business results, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain highly qualified executives. The Plan
is for the benefit of Covered Executives (as defined below).

 

2. Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.

 

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Plan. The specific goals and targets under of the
Plan for each performance period shall be determined by the Compensation
Committee and, once approved, filed with the minutes of the Committee.

 

4. Bonus Determinations

(a)    A Covered Executive may receive a bonus payment under the Plan based upon
the attainment of performance targets which are established by the Compensation
Committee and relate to financial and operational metrics with respect to the
Company or any of its subsidiaries (the “Performance Goals”), including the
following: earnings per share, revenues, EBITDA, Adjusted EBITDA (defined as
EBITDA further adjusted for stock-based compensation expense) or such other
metrics as the Committee may determine. For 2017, payment of a bonus pursuant to
the Plan will be based equally on attainment of a Revenue and Adjusted EBITDA
target, respectively.

(b)    Except as otherwise set forth in this Section 4(b): (i) any bonuses paid
to Covered Executives under the Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
targets relating to the Performance Goals, (ii) bonus formulas for Covered
Executives shall be adopted in each performance period by the Compensation
Committee and communicated to each Covered Executive at the beginning of each
bonus period and (iii) no bonuses shall be paid to Covered Executives unless and
until the Compensation Committee makes a determination with respect to the
attainment of the performance objectives. Notwithstanding the foregoing, the
Company may adjust bonuses payable under the Plan based on achievement of
individual performance goals or pay bonuses (including, without limitation,
discretionary bonuses) to Covered Executives under the Plan based upon such
other terms and conditions as the Compensation Committee may in its discretion
determine.

(c)    Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under the
Plan shall be established by the Committee for the applicable performance
period.

(d)    The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive’s termination of employment, retirement, death or disability and as
required under the terms of any applicable agreement with a Covered Executive.

(e)    In order for the Covered Executives to earn a bonus hereunder, the
minimum threshold of 90% of the Adjusted EBITDA and/or Revenue bonus target for
the subject quarter must be achieved. If the applicable 90%



--------------------------------------------------------------------------------

threshold is achieved, the Covered Executives will earn 50% of the targeted
bonus amount at 90% of the threshold with respect to each metric. The Covered
Executives will earn an additional 5% of that metric’s allocation for their
targeted bonus amount for each additional 1% of the Adjusted EBITDA and Revenue
bonus target achieved over 90% until 100% of the Adjusted EBITDA and Revenue
bonus target is achieved. In the event that Adjusted EBITDA for the full fiscal
year 2017 is greater than 100% of the aggregate amount of the Covered
Executive’s target bonus amount, then that portion of the bonus payable in
excess of the targeted bonus amount will be payable in common stock of the
Company.

 

5. Timing of Payment

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports have been published. If the Performance Goals are
met, payments will be made within 60 days thereafter, but not later than March
15.

 

6. Amendment and Termination

The Company reserves the right to amend or terminate the Plan at any time in its
sole discretion.

 

2